Case: 14-14578   Date Filed: 08/28/2015   Page: 1 of 4




                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 14-14578
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 1:13-cr-20121-JLK-1



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee-
                                                             Cross Appellant,

                                   versus

SONY RAYMOND,

                                                        Defendant-Appellant-
                                                             Cross Appellee.

                     ________________________

              Appeals from the United States District Court
                  for the Southern District of Florida
                     ________________________

                           (August 28, 2015)
              Case: 14-14578     Date Filed: 08/28/2015    Page: 2 of 4


Before HULL, JORDAN and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Following a bench trial, Sony Raymond was convicted of one count of

possessing a firearm as a felon (Count 1), in violation of 18 U.S.C. § 922(g) and

§ 924(e), and one count of possessing with the intent to distribute a controlled

substance, in violation of 21 U.S.C. § 841(a) (Count 2). At sentencing, the district

court found that Raymond’s advisory guidelines range was 262 to 327 months

imprisonment. After considering the 18 U.S.C. § 3553(a) factors, however, the

district court granted Raymond a downward variance and imposed concurrent 90-

month sentences on Counts 1 and 2.

      On appeal, Raymond challenges only his conviction on Count 1, arguing that

§ 922(g) is unconstitutional, both facially and as applied, because it does not

require a sufficient nexus to interstate commerce. Raymond does not challenge his

sentence. After review, we affirm.

      As Raymond acknowledges, his facial and as-applied challenges to § 922(g)

are foreclosed by our precedent. See United States v. Jordan, 635 F.3d 1181, 1189

(11th Cir. 2011) (explaining that this Court has repeatedly held that § 922(g) “is

not a facially unconstitutional exercise of Congress’s power under the Commerce

Clause because it contains an express jurisdictional requirement” and that § 922(g)

is not unconstitutional as applied to a defendant’s intrastate gun possession where


                                             2
               Case: 14-14578       Date Filed: 08/28/2015     Page: 3 of 4


the government proved that the gun travelled in interstate commerce); United

States v. McAllister, 77 F.3d 387, 390 (11th Cir. 1996) (finding that the

jurisdictional element of § 922(g) defeats a facial constitutionality challenge and

that the government’s proof that the defendant’s gun had travelled in interstate

commerce made the statute constitutional as applied to him).

       Moreover, at trial, Raymond stipulated that his gun travelled in interstate

commerce. Therefore, the “minimal nexus requirement” was fully satisfied here.

See United States v. Wright, 607 F.3d 708, 715-16 (11th Cir. 2010). Accordingly,

Raymond has not shown error, much less plain error, with respect to his conviction

on Count 1.1

       Finally, we point out that Raymond does not appeal his 90-month concurrent

sentences. It was the government that filed a cross-appeal challenging Raymond’s

90-month sentence on Count 1, contending that the district court erred by imposing

a sentence below the statutory mandatory minimum 15-year (180-month) sentence

required by the Armed Career Criminal Act, 18 U.S.C. § 924(e). After the

Supreme Court issued Johnson v. United States, 576 U.S. ___, ___ S. Ct. ___, No.

13-7120, 2015 WL 2473450 (June 26, 2015), however, the government filed an

unopposed motion to dismiss its cross-appeal of Raymond’s sentence with

prejudice. The government’s motion is GRANTED.

       1
       Because Raymond raises his Commerce Clause challenges to § 922(g) for the first time
on appeal, our review is for plain error. See Wright, 607 F.3d at 715.
                                                 3
     Case: 14-14578   Date Filed: 08/28/2015   Page: 4 of 4


AFFIRMED.




                                  4